Citation Nr: 1310350	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  08-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from November 1958 to October 1962 with additional service in the Army Reserves from November 1977 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the Board at an October 2009 hearing conducted via videoconference.  A transcript of the hearing is of record.  In November 2009, March 2011, and September 2011, the Board remanded the case for further evidentiary development. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. Any current hearing loss is not etiologically related to service.

2. Recurrent tinnitus was not manifested in active service, and any current tinnitus is not otherwise etiologically related to such service.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2012).

2. Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied by way of a May 2007 notice letter, sent to the Veteran prior to the initial denial, that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his service connection claim, and of the appellant's and VA's respective duties for obtaining evidence.  The appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond with any pertinent evidence.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  Multiple VA opinions have been obtained in conjunction with this appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds these VA examinations adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with an adequate rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes this case was remanded by the Board in 2009 and 2011 for additional development.  Specifically, the Board determined that efforts were necessary to obtain the Veteran's Army Reserve records, and additional medical opinions were required.  This additional development has been completed by the AOJ.  As such, the Board finds there has been substantial compliance with prior remands, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253  (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); see also Davidson, 581 F.3d at 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
The term "active military service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a).

ACDUTRA includes full time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State. 38 C.F.R. § 3.6(c), (d). Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated by active service, while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106, 1131.

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307 , 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts service connection for bilateral hearing loss and tinnitus is warranted as directly related to his period of active service or  based on his service in the Army Reserves.  For the sake of clarity, the Board will address the Veteran's theories of entitlement separately below.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The reports of multiple private and VA audiology evaluations indicate the Veteran currently suffers tinnitus and bilateral hearing loss for VA purposes.  See VA examination report dated in December 2009; 38 C.F.R. § 3.385.

Service treatment records indicate the Veteran was found to have normal hearing at service entrance based on whisper test results of 15/15 bilaterally.  See August 1958 Report of Medical Examination.  The Veteran underwent audiometric testing in November 1958.

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Therefore, the military audiogram in the this case must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

Pure tone thresholds in November 1958 in decibels, converted from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
15
10

While an October 1960 Report of Medical History indicates the Veteran indicated a history of ear trouble, no further explanation was provided.  He did not complain of, or seek treatment for, hearing loss or tinnitus during service.  At service separation, the Veteran denied a history of ear trouble.  See August 1962 Report of Medical History.  Further, the Veteran's ears and drums were clinically evaluated as normal.  See August 1962 Report of Medical Examination.  

On examination pending service discharge in August 1962, pure tone thresholds, in decibels, converted from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
25
20

Speech recognition ability was not reported.  Although the August 1962 Report of Medical Examination indicates some degree of hearing loss at 3000 Hertz in the left ear, a January 2012 VA addendum opinion interpreted the finding as ". . .within normal limits for adult populations and does not reflect hearing loss."  The separation examination report also indicates that the Veteran was assigned a numerical designation of 1 for hearing on the Veteran's physical profile.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  In sum, the aforementioned findings are not indicative of chronic disease (sensorineural hearing loss) in service (1958-1962).

The Veteran also had additional Reserve service from November 1977 to  November 1978.  He had a military occupational specialty of clerk, typist. On enlistment examination in November 1977, pure tone thresholds, in decibels were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
12
20

30
LEFT
15
10
20
 
45

The Veteran reported he did not have a history of hearing loss or ear, nose or throat trouble. There are no other records pertaining to the Veteran's Reserve service. Thus, although the Veteran may have entered Reserve service in November 1977 with some degree of hearing loss in the right ear at 4000 Hertz, and a hearing loss disability in the left ear, there is no evidence that establishes that his hearing loss became aggravated during his Reserve duty. The VA examiner in 2012 pointed out that his hearing loss was unrelated to military service.  It was explained that the Veteran was not exposed to much noise during his Reserve service and that he was mainly performing office work, which involving little noise exposure. 

The Board notes that certain evidentiary presumptions--such as the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service are provided by law to assist Veterans in establishing service connection for a disability or disabilities. 38 U.S.C.A. § 1112  (West 2002); 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309 (2011). However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995)  (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  

Here, the presumption of aggravation may not be applied to the Veteran's Reserve service.  Regardless, as discussed, there is no evidence establishing any decrease in hearing acuity during the Veteran's reserve service (which presumably contained periods of ACDUTRA and INACDUTRA).  As noted, there is only one medical record from the Veteran's Reserve service, namely the November 1977 examination, which established some level of hearing loss. There is, however, no medical evidence of ongoing hearing problems for several decades after this 1977 examination.  Additionally, it was concluded the Veteran's mild hearing loss, noted in 1977, was not attributable to the prior period of active duty but was attributable to his civilian noise exposure as a welder and carpenter. 

The Board has also considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).   In this regard, the Board acknowledges the Veterans statements and testimony that he began to experience intermittent ringing in his ears in service as well as supporting lay statements indicating that he complained of hearing loss, painful ears and ringing in the ears after returning from service.  The Veteran is competent to report such symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (the veteran is competent to report symptoms observable to a layperson, e.g., decreased hearing ability or ringing in the ears).  

However, in evaluating the Veteran's assertions of in-service symptomatology, as well as a continuity of symptomatology since, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

At critical issue in the instant case is the Veteran's credibility regarding the onset of symptomatology.  In its review of the record, the Board is mindful of inconsistencies between the Veteran's statements, and those of his sisters, and the evidence of record.  For instance, as noted above, the Veteran contends he experienced ringing in the ears in service.  However, the Board again observes the Veteran himself denied a prior history of any ear trouble at service discharge.  See August 1962 Report of Medical History.  In addition, the Veteran's sisters provided statements that he complained to them of ringing in the ears after returning from service.  However, the Board notes that a November 1977 Report of Medical History, completed by the Veteran upon enlistment into the Army Reserves, again indicates the Veteran himself denied a history of ear trouble.  

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's account to raise serious credibility issues with his statements and assertions, and other lay statements provided in support of his claim, regarding in-service symptomatology and a continuity of symptomatology since.  The Board finds it reasonable to believe the Veteran would have complained of ringing of the ears and decreased hearing acuity at service discharge or, after suffering from the decreased hearing and ringing in the ears for 15 years to such an extent that he could complain to those around him, and would have reported such a history upon enlistment into the Army Reserves.  Because of the inconsistent, contradictory nature of the Veteran's statements, and other lay statements submitted in support of the Veteran's claim, and the evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding hearing loss and tinnitus.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran suffered from sensorineural hearing loss continuously since active service.

There are a number of conflicting medical opinions of record.  The Veteran submitted the results of an April 2007 private audiological evaluation noting that he presented with a history of hearing loss and continuous tinnitus in both ears that he reported began while he was in service and has continued to worsen over the years.  After reviewing the Veteran's history, the private audiologist opined that it is more likely that the Veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise and tympanic membrane perforation while in service.  

A second private evaluation, dated in June 2009, also notes the Veteran reported a history of hearing loss and tinnitus that began in service.  He reported his ears would ring for days in service following alert duty exercises, and that he was told he had a "significant" hearing loss upon enlistment in the Army Reserves.  The examiner noted that, "after reviewing the veteran's service history," it is as likely as not that at least some of the Veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in service.

The Veteran was provided a VA examination in December 2009, at which the Veteran reported a medical history similar to that stated above.  The VA examiner also noted the Veteran worked as a welder for just over a year, and then carpentry and home remodeling for eight or nine years without hearing protection.  Following an audiometric examination and review of the claims file, the VA examiner opined that the Veteran's hearing loss and recurrent tinnitus are less likely as not due to active service, noting the Veteran's normal hearing at discharge, the lack of a significant threshold shift in either ear from service entrance to discharge, and post-service civilian noise exposure.

A second VA opinion, obtained in June 2011 following Board instructions to convert in-service audiometric findings, also reached a negative conclusion based on the same rationale.  A January 2012 addendum opinion also reached a negative conclusion, noting "it is apparent that hearing sensitivity remained within normal limits at the time of discharge and no significant threshold shift in audiometric sensitivity occurred between entrance and separation.  A threshold of 25 dB HL is considered within normal limits for adult populations and does not reflect hearing loss."

A final addendum opinion was obtained in December 2012 after receipt of the Veteran's Army Reserves records, which noted further decreased hearing as compared to the August 1962 separation examination, especially at 2000 and 4000 Hz bilaterally.  The VA examiner again noted the Veteran's post-service civilian employment as a welder and carpenter, without hearing protection, and determined that the mild hearing loss exhibited by the November 1977 Army Reserves enlistment examination is unrelated to his period of active service but rather is due to this post-service civilian noise exposure.  

In deciding whether the Veteran's current hearing loss and tinnitus are etiologically related to his active service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board finds the positive opinions contained in the two private medical statements lack significant probative value in comparison to other evidence of record.  In this regard, the Board observes there is no evidence the private audiologist reviewed the Veteran's service treatment records in either case, but rather based the opinions on the Veteran's reported history.  The Board may not disregard a medical opinion solely on the rationale that it was based on a history given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, in this case, the facts cited in the medical opinion are contradicted by the evidence in the claims folder.  For example, the April 2007 opinion relates the Veteran's current hearing loss and tinnitus, at least in part, to an in-service tympanic membrane perforation.  There is no evidence of record, nor assertion by the Veteran to VA, that such an injury actually occurred.  Further, both private opinions rely on the Veteran's reported history of having suffered from hearing loss and tinnitus since service.  As discussed above, the Board has found such statements are not credible.  Therefore, the two private medical opinions based solely on the Veteran's reported medical history, determined to be not credible, are themselves not probative evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

In comparison, the negative VA opinions contain a rationale based on an accurate review of the Veteran's medical history.  The Board acknowledges that, in explaining how a negative opinion was offered, the examiner noted the absence of hearing loss at separation.  The examiner did not rely solely on the normal limits on audiometric testing at separation, however; rather, the examiner relied on the absence of evidence of a significant threshold shift between entrance and separation and noted the Veteran's post-service civilian noise exposure without hearing protection.  This is an appropriate, and adequate, rationale for the examiner's opinion; as such, the Board finds it highly probative.  See Evans, 12 Vet. App. 22.

Finally, as the Veteran's bilateral hearing loss was not manifest to a compensable degree within one year of the Veteran's separation from service, service connection may not be presumed.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board does not question the Veteran's assertion of exposure to acoustic trauma, including airplane and munition noise, in service.  However, the preponderance of the evidence weighs against a finding linking his current bilateral hearing loss and tinnitus to such noise exposure.  While the Veteran himself has stated his hearing loss and tinnitus are related to active service, and is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability and ringing in the ears; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d 1313 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no evidence of tinnitus or hearing loss for VA purposes in service, and no evidence of hearing loss for VA purposes within one year of service discharge.  Further, the Board has determined the Veteran's statements, and those submitted in support of his claim, are not credible.  Therefore, there is no credible evidence of continuity of symptomatology since service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current tinnitus and/or hearing loss and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  For the reasons discussed above, the Board has assigned greater probative value to the negative VA examiners' opinions over the positive private opinions provided by the Veteran.  

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and recurrent tinnitus.  As such, the benefit of the doubt rule does not apply, and the Veteran's claims must be denied.  See 38 U.S.C.A. § 5107 (West 2002).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


